Citation Nr: 1207146	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of right great toe laceration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it currently contains no documents that are not also in the paper claims file.  However, any further development or adjudication of this case should reflect consideration of any additional documents in the Virtual VA file.

The Board remanded this case to the agency of original jurisdiction (AOJ) for further development in February 2011.  As discussed below, the remand directives have not been substantially completed and, therefore, the case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the prior remand, the AOJ was directed to request the Veteran to identify any outstanding treatment records pertaining to his right foot since August 2008, and to obtain any VA records and any non-VA records for which the Veteran provided the necessary release.  The AOJ requested the Veteran to identify any outstanding records in a February 2011 letter.  In response, the Veteran submitted a completed an authorization form for VA treatment records and for non-VA records from Dr. K.  In April 2011, the AOJ notified the Veteran that a separate authorization form was necessary for each provider.  As requested, the Veteran then submitted two separate authorization forms in April 2011, prior to the last supplemental statement of the case (SSOC).  The AOJ obtained VA records dated from August 2008 through March 2011, but it does not appear that any attempts were made to obtain the identified, outstanding non-VA treatment records.  The Veteran has also not provided copies of any records from such provider.  As such, this remand directive was not substantially completed.  See Stegall, 11 Vet. App. 268.

Additionally, the Board notes that the Veteran was afforded a VA examination concerning the right toe and foot in February 2011, as directed in the prior remand.  The examiner appears to have recorded all manifestations of the Veteran's right toe disability, and he also addressed the question of whether there is additional impairment of the right foot as a result of the service-connected right toe disability.  In particular, the examiner diagnosed early hammertoe deformity of the third and fourth right toes, as well as gout affecting the right foot, and opined that these conditions are "not related" to the Veteran's old injury or surgery on the right toe.  However, the examiner did not provide any rationale or explanation for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that can be considered and weighed against other opinions).  As such, the case must be remanded for an addendum opinion, or a new VA examination if the prior examiner is no longer available.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the identified, outstanding records from Dr. K, as set forth in the February 2011 and April 2011 authorizations.  If necessary, a new authorization should be obtained from the Veteran.  Also, request copies of any outstanding VA treatment records dated from March 2011 forward.  Any records received, and any response to records requests, must be associated with the claims file.  If any such records cannot be obtained after reasonable attempts, the Veteran should be notified and allowed the opportunity to provide the missing records.

2.  Thereafter, forward the entire claims file, including a copy of this remand, to the individual who conducted the February 2011 VA examination for an addendum opinion.  A review of the claims file should be noted in the addendum report.  The examiner should respond to the following: 

(a)  Is your opinion that the Veteran's other impairment of the right foot, to include gout and early hammertoe deformity of the third and fourth right toes, is "not related" to the right toe disability changed upon review of any other evidence that is received upon remand?  If so, state how the opinion is changed, and provide a complete rationale for such opinion.  All lay and medical evidence should be considered.

(b)  If your prior opinion that any other impairment of the right foot is not related to the right toe disability has not changed, provide a complete rationale for the prior opinion.   All lay and medical evidence should be considered.

3.  If the February 2011 VA examiner is no longer available, forward the entire claims file, including a copy of this remand, to another appropriate medical professional for a new VA examination concerning the right foot.  A review of the claims file should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Record the current nature and severity of any residuals of great right toe laceration, to include any functional loss or impairment.

(b)  State whether any currently diagnosed right foot disorder, including but not limited to gout and early hammertoe deformity of the third and fourth right toes, is at least as likely as not (probability of 50 percent or more) impairment of the right foot as a result of the service-connected right toe disability.  A complete rationale should be provided, with consideration of all lay and medical evidence of record.

4.  The AOJ should review the addendum report (or VA examination report, as appropriate) and determine whether it is in compliance with these remand directives, and is otherwise adequate for rating purposes.  If it is not, return the case to the examiner for further opinion or examination, as appropriate.

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all evidence of record.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the file since the last SSOC.  Allow an appropriate time for response.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

